3/29/2019        Case 1:18-cv-07303-JMF-OTW                  Document
                          King L. Wu & Associates Mail - Activity             36-2 FiledYu03/29/19
                                                                  in Case 1:18-cv-07303-JMF                 Page
                                                                                            et al v. Diguojiaoyu, Inc.1etof  1
                                                                                                                          al Order



                                                                                            Kelvin Law Office <contact@wuesq.com>



  Activity in Case 1:18-cv-07303-JMF Yu et al v. Diguojiaoyu, Inc. et al Order
  1 message

  NYSD_ECF_Pool@nysd.uscourts.gov <NYSD_ECF_Pool@nysd.uscourts.gov>                                        Wed, Mar 20, 2019 at 10:41 AM
  To: CourtMail@nysd.uscourts.gov


    This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
    because the mail box is unattended.
    ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of
    record and parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed
    electronically, if receipt is required by law or directed by the filer. PACER access fees apply to all other users. To
    avoid later charges, download a copy of each document during this first viewing. However, if the referenced
    document is a transcript, the free copy and 30 page limit do not apply.

                                                            U.S. District Court

                                                     Southern District of New York

    Notice of Electronic Filing
    The following transaction was entered on 3/20/2019 at 10:41 AM EDT and filed on 3/20/2019
    Case Name:           Yu et al v. Diguojiaoyu, Inc. et al
    Case Number:         1:18-cv-07303-JMF
    Filer:
    Document Number: 34

    Docket Text:
    ORDER: As discussed on the record during the conference held yesterday, Plaintiffs'
    counsel shall submit, no later than Tuesday, March 26, 2019, any communication - whether
    transmitted by way of email, social media, Google review, or any other platform - that he
    alleges was sent to threaten or harass him, and as further set forth in this order. Further, the
    deadline for Defendants to answer or otherwise respond to the Second Amended Complaint
    is hereby EXTENDED, nunc pro tunc, to Friday, March 29, 2019. The deadline for Defendants
    to respond to any interrogatories, requests for production, or other discovery requests
    served upon them by February 17, 2019 is similarly EXTENDED, nunc pro tunc, to Friday,
    March 29, 2019. Any failure by Defendants to meet that deadline may result in the
    imposition of sanctions. Discovery is otherwise closed. (Diguojiaoyu, Inc. answer due
    3/29/2019; Shuntao Zhang(in his official capacity) answer due 3/29/2019; Shuntao Zhang(in
    his individual capacity) answer due 3/29/2019.) (Signed by Judge Jesse M. Furman on
    3/20/2019) (jwh)

    1:18-cv-07303-JMF Notice has been electronically mailed to:

    Leonard X. Gillespie     leonardxgillespie@lxgillaw.com

    Isaiah Frederick Shotkin     frederick.nylawyer@gmail.com, gmlawoffice668@gmail.com

    King Lun Wu      contact@wuesq.com

    1:18-cv-07303-JMF Notice has been delivered by other means to:

    The following document(s) are associated with this transaction:

     Document description:Main Document

https://mail.google.com/mail/u/1?ik=1b5195fe66&view=pt&search=all&permthid=thread-f%3A1628536019507798880&simpl=msg-f%3A16285360195…   1/2
